First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2, 4, 6, 8, 12-14, 16, 20-22, 31, 34, 35 and 40 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claim 3 under 35 USC 112, first paragraph, as failing to comply with the written description requirement is made moot by the cancellation of the instant claim.
The rejection of claims 1, 2, 6, 8, 12-14, 16, 20-22, 31, 34, 35 and 40 under 35 USC 112, first paragraph, as failing to comply with the written description requirement is withdrawn.

The rejection of claim 3 under 35 USC 112, second paragraph, is made moot by the cancellation of the instant claim.

The rejection of claims 1, 2, 6, 8, 12-14, 16, 20-22, 31, 34, 35 and 40 under 35 USC 112, second paragraph is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claim 3 under 35 USC 103 over Ai et al. (2012, cited by applicant on IDS submitted 01/16/2019) and Swami et al. (2012 cited by applicant on IDS submitted 01/16/2019) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 2, 4, 6, 8, 12-14, 16, 20-22, 31, 34 and 35 under 35 USC 103 over Ai et al. (2012, cited by applicant on IDS submitted 01/16/2019) and Swami et al. (2012 cited by applicant on IDS submitted 01/16/2019) is maintained.
Ai et al. discloses that Histone deacetylase inhibitors (HDAC inhibitors) have emerged as a new class of anticancer agents, targeting the biological processes including cell cycle, apoptosis and differentiation, and it also shows that HDAC inhibitors are synergistic with diverse classes of anticancer therapies including targeted 
The reference teaches
Various examples of HDAC inhibitors such as entinostat (Fig. (1), compound 8, applicant’s elected HDAC inhibitor);
a link between HDAC inhibitors and Microtubule-Targeting Agents and exemplifies the use of trichostatin A ( a HDAC inhibitor, as recited by instant claim 4) in combination with paclitaxel(=microtubule-targeting agent) caused synergistic growth inhibition of cancer cell (p.479 left column lines 6-27) and
HDAC inhibitors inhibited the growth of breast cancer cells as recited by the instant claims (see page 477, HDACi linked to Folic Acid; paragraph bridging pages 478-479).

Although Ai et al. discloses the combination therapy of HDAC inhibitor and microtubule targeting agent for cancer, the instant invention differs from the reference in the recitation of the microtubule-targeting agent, eribulin.
Swami et al. teaches eribulin, eribulin mesylate as microtubule-targeting agents and discloses that Phase II studies with eribulin were conducted on patients with various kinds of cancers, including breast cancer (see the entire article, especially Abstract, Paragraphs 4.3, Pharmaodynamics and mechanism of action; 6.2 Phase II trials and 6.3 Phase III trials).  It also discloses that combination trials of eribulin and anticancer agent are currently ongoing and a certain combination such as eribulin and gemcitabine etc. shows synergistic anticancer effect (page 5, 2nd paragraph).



    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of the compounds as taught by Ai et al. and Swami et al. for treatment of breast cancer would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
The administration treatment routine as recited by instant claim 8 and the addition of other anticancer therapeutic agents would have been obvious to the skilled artisan in the art at the time of the present invention.
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues observations made with molecules such as paclitaxel are not predictive of effects obtained with eribulin because even though they both have effects against microtubules, the effects are achieved by different mechanisms.  According to 
The fact that eribulin has non-mitotic effects does not nullify the fact that it is a microtubule-targeting agent and is useful in treating breast cancer.  
The motivation to combine eribulin with an HDAC inhibitor, such as entinostat, is based on the teachings (i) in the art, as evidenced by the cited references, that the compounds are useful in treating breast cancer and (ii) that the combination of a microtubule-targeting agent and an HDAC inhibitor results in synergistic effect, as evidenced by Ai.  Determining whether the combination of eribulin, a microtubule-targeting agent and entinostat, an HDAC would result in synergistic effect (as suggested by the teachings of Ai) would require only routine experimentation which would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  The fact that applicant made said determination does not render the combination nonobvious.
Applicant points to CTEP and argues that if combinations of therapies with eribulin were predictable, CTEP would not solicit proposals for further work on evaluating such combinations.  Applicant also argues that extensive research has been performed to test eribulin in various combinations with varied results with reference to Asano et al., 2018.
Combination therapy, including in the treatment of cancer, such as, breast cancer is well-known in the medical art.  The fact that research is done to determine the effect 

The fact is, the art teaches the combination of a microtubule-targeting agent and an HDAC inhibitor results in synergistic effect and it also teaches eribulin as a microtubule-targeting agent useful in treating breast cancer.  
As noted by MPEP § 2144.06(I), combination of two compositions each taught in the prior art to be useful for the same purpose to form a third composition for the very same purpose is prima facie obvious.  
Additionally, as recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
For these reasons, the rejection of claims 1, 2, 4, 6, 8, 12-14, 16, 20-22, 31, 34 and 35 under 35 USC 103 over Ai et al. (2012, cited by applicant on IDS submitted 01/16/2019) and Swami et al. (2012 cited by applicant on IDS submitted 01/16/2019) is maintained.

15.    The rejection of claim 40 under 35 U.S.C. 103 over Ai et al. (2012, cited by applicant on IDS submitted 01/16/2019) and Swami et al. (2012 cited by applicant on IDS submitted 01/16/2019) as applied to claims 1-4, 6, 8, 12-14, 16, 20-22, 31, 34 and 35 above, and further in view of Cardillo et al. (Mol. Cancer Ther., 2015) is maintained.
As noted above in paragraph #14, the combination of eribulin and a HDAC inhibitor for treatment of breast cancer is rendered prima facie obvious.
Claim 40 differs from the teaching above by reciting the additional therapeutic agent is an immunomodulatory agent selected from antibodies and vaccines.
However, the use of antibody in the treatment of breast cancer was known in the art at the time of the present invention as evidenced by Cardillo (see the attached Abstract).  As noted by Cardillo, the combination of microtubule inhibitors, such as, eribulin mesylate, with an anti-Trop-2 antibody-SN-38 conjugate, significantly improves therapeutic outcome in triple-negative breast cancer (see the attached Abstract).  Therefore, the addition of an antibody as taught by Cardillo to the combination of eribulin and a HDAC inhibitor for treatment of breast cancer is rendered prima facie obvious.  The motivation is based on the teaching that each is useful in treatment of breast cancer and that the combination of HDAC inhibitors and Microtubule-Targeting Agents results in synergistic effect and that antibody as taught Cardillo would improve the therapeutic outcome of microtubule inhibitors such as eribulin.

Response to Arguments
Applicant argues the combination of Ai and Swami (whether or not in combination with Cardillo) fails to provide any suggestion that the combination of eribulin and an HDAC inhibitor could have a reasonable expectation of success in a method for treating cancer.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA P BADIO/Primary Examiner, Art Unit 1628